EXHIBIT 10.17.3

     
TO:
  Casie Ecology Oil Salvage, Inc., MidAtlantic Recycling Technologies, Inc.,
Rezultz, Inc.
FROM:
  Susquehanna Bank
DATE:
  November 13, 2008
RE:
  Interest Rate Swap
REF NO.:
  CFSUSQHANNA2008111302

The purpose of this communication is to set forth the terms and conditions of
the Interest Rate Swap Transaction entered into on the Trade Date referred to
below (the “Interest Rate Swap Transaction”), between Susquehanna Bank (“Party
A” or “we”) and Casie Ecology Oil Salvage, Inc., MidAtlantic Recycling
Technologies, Inc. and Rezultz, Inc. (“Party B” or “you”). This communication
constitutes a “Confirmation” as referred to in the Interest Rate Swap Agreement
specified below.
This Confirmation incorporates the definitions and provisions contained in the
2000 ISDA Definitions as published by the International Swaps and Derivatives
Association, Inc. (the “Definitions”). In the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation will govern.
This Confirmation is subject to and incorporates the terms of the ISDA Master
Agreement and Schedule dated as of November 12, 2008 between Party A and Party B
(the “Interest Rate Swap Agreement). All provisions contained in, or
incorporated by reference to, the Interest Rate Swap Agreement shall govern this
Confirmation except as expressly modified below. In the event of any
inconsistency between the provisions of that Interest Rate Swap Agreement and
this Confirmation, this Confirmation shall prevail for the purpose of this
Interest Rate Swap Transaction.
The terms of the particular Interest Rate Swap Transaction to which this
communication relates are as follows:

     
Notional Amount:
  USD 8,000,000.00 for the initial Calculation Period and amortizing according
to the attached Notional Schedule.
 
   
Trade Date:
  November 13, 2008
 
   
Effective Date:
  November 13, 2008
 
   
Termination Date:
  November 15, 2015, with No Adjustment to Period End Dates.
 
   
Fixed Amounts:
   
 
   
Fixed Rate Payer:
  Party B
 
   
Fixed Rate:
  6.10%

 

 



--------------------------------------------------------------------------------



 



     
Fixed Rate Day Count Fraction:
  Act/360
 
   
Fixed Rate Calculation Periods:
  From and including the fifteenth (15th) day of each month to but excluding the
fifteenth (15th) day of the following month starting with the Effective Date
continuing until the Termination Date, with No Adjustment to Period End Dates.
 
   
Fixed Rate Payer Payment Dates:
  Fifteenth (15th) calendar day of each month beginning with December 15, 2008,
continuing until the Termination Date, subject to adjustment in accordance with
the Following Business Day Convention.
 
   
Floating Amounts:
   
 
   
Floating Rate Payer:
  Party A
 
   
Floating Rate Calculation Periods:
  From and including the fifteenth (15th) day of each month to but excluding the
fifteenth (15th) day of the following month starting with the Effective Date
continuing until the Termination Date, with No Adjustment to Period End Dates.
 
   
Floating Rate Payer Payment Dates:
  Fifteenth (15th) calendar day of each month beginning with December 15, 2008,
continuing until the Termination Date, subject to adjustment in accordance with
the Following Business Day Convention
 
   
Floating Rate Option:
  USD-LIBOR-BBA, however the reference to “two London Banking Days” in the third
line of the definition of “USD-LIBOR-BBA” as published in Section 7.1.(w).(xvii)
of the Annex to the 2000 ISDA Definitions is replaced by “one London Banking
Day”.
 
   
Designated Maturity:
  1 Month (No interpolation)
 
   
Floating Rate Day Count:
  Act/360
 
   
Floating Rate Spread:
  250.0 bps (plus) (2.50%)
 
   
Initial Rate Setting (excluding spread):
  1.40875%
 
   
Reset Dates:
  First day of each Floating Rate Calculation Period, with No Adjustment
 
   
Compounding:
  Inapplicable

 

Page 2 of 3



--------------------------------------------------------------------------------



 



     
Business Days:
  New York
 
   
Calculation Agent:
  Party A
 
   
Governing Law:
  New York
 
   
Payment Instructions Parties A and B:
  Party A will debit/credit the Reserve Account of Party B for payment.
 
   
Notice to Party B:
  Brent Kopenhaver,
 
  Chairman of the Board and Chief Financial Officer
 
  c/o Pure Earth, Inc.
 
  3209 North Mill Rd.
 
  Vineland, NJ 08360
 
  Facsimile No. 215-639-8756

Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to the Interest Rate Swap Transaction by signing in the
space provided below and sending a copy of the executed Confirmation to
Susquehanna Bank, Two Aquarium Drive, Camden, NJ 08103, Attention: Hugh J.
Arbuthnot, Facsimile number 856.756.7825.

                              Susquehanna Bank                        
 
                           
By:
  /s/ Hugh J. Arbuthnot                        
 
                           
 
  Name: Hugh J. Arbuthnot                        
 
  Title: Commercial Relationship Manager                        
 
                            Casie Ecology Oil Salvage, Inc.       Casie Ecology
Oil Salvage, Inc.
 
                           
By:
  /s/ Gregory Call       By:   /s/ Brent Kopenhaver            
 
                           
 
  Name: Gregory Call           Name: Brent Kopenhaver            
 
  Title: President           Title: Treasurer            
 
                            MidAtlantic Recycling Technologies, Inc.      
MidAtlantic Recycling Technologies, Inc.
 
                           
By:
  /s/ Gregory Call       By:   /s/ Brent Kopenhaver            
 
                           
 
  Name: Gregory Call           Name: Brent Kopenhaver            
 
  Title: President           Title: Treasurer            
 
                            Rezultz, Inc       Rezultz, Inc
 
                           
By:
  /s/ Gregory Call       By:   /s/ Brent Kopenhaver            
 
                           
 
  Name: Gregory Call           Name: Brent Kopenhaver            
 
  Title: President           Title: Treasurer            

 

Page 3 of 3